O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                              for
                                             Eastern District of Washington                          Jul 15, 2021
                                                                                                        SEAN F. MCAVOY, CLERK



U.S.A. vs.               Jennings, Karl Randall Tanner                     Docket No.         0980 4:21CR06010-SMJ-1


                                  Petition for Action on Conditions of Pretrial Release

        COMES NOW Emely Cubias, PRETRIAL SERVICES OFFICER, presenting an official report upon the conduct
of defendant Karl Randall Tanner Jennings, who was placed under pretrial release supervision by the Honorable U.S.
Magistrate Judge Mary K. Dimke, sitting in the court at Yakima, Washington, on the 23rd day of April 2021, under the
following conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other
controlled substances defined in 21 U.S. Code § 802, unless prescribed by a licensed medical practitioner in conformance
with Federal law. Defendant may not use or possess marijuana, regardless of whether the defendant has been authorized
medical marijuana under the State law.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #5: The defendant is alleged to be in violation of his conditions of pretrial supervision by using methamphetamine
and amphetamine on or about July 1, 2021.

The defendant was released on modified conditions of release on April 23, 2021. These conditions were reviewed with the
defendant on April 28, 2021, and he signed the order and was provided a copy.

The defendant reported to Pioneer Human Services on July 1, 2021, for a drug screen at the direction of this officer. The
defendant tested presumptive positive for methamphetamine and amphetamine. Mr. Jennings denied any use of illicit
substances and the sample was sent off for confirmation. On July 13, 2021, the national lab, Alere, reported the sample was
confirmed positive for amphetamine and methamphetamine.

Violation #6: The defendant is alleged to be in violation of his conditions of pretrial supervision by using methamphetamine
and amphetamine on or about July 11, 2021.

The defendant was released on modified conditions of release on April 23, 2021. These conditions were reviewed with the
defendant on April 28, 2021, and he signed the order and was provided a copy.

On July 13, 2021, the defendant reported to the probation office for a random drug screen at the direction of this officer. The
defendant submitted to a drug screen which yielded positive for amphetamine and methamphetamine. Mr. Jennings signed
an admission form reporting he used methamphetamine on July 11, 2021, with a female.

Based on the allegations, probable cause has been established that a violation of pretrial release has been committed. The
defendant is set to appear before the Court on July 14, 2021, via video.


     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATION WITH VIOLATION(S)
                          PREVIOUSLY REPORTED TO THE COURT
  PS-8
  Re: Jennings, Karl Randall Tanner
  July 15, 2021
  Page 2

                                                                      I declare under the penalty of perjury
                                                                      that the foregoing is true and correct.
                                                                      Executed on:       July 15, 2021
                                                            by        s/Emely Cubias
                                                                      Emely Cubias
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[X ]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                         7/15/2021

                                                                        Date
